Title: To James Madison from James Monroe, 1 August 1803
From: Monroe, James
To: Madison, James


London Augt. 1. 1803.
Jas. Monroe has the pleasure to enclose to Mr. Madison a power of attorney from Genl. La Fayette relative to whom he will shortly write him more fully. He can not omit adding here that that respectable & virtuous character merits all the regard which America has never ceased to entertain for him.
 

   
   RC (DLC: Rives Collection, Madison Papers). Docketed by JM: “Monroe Js. Aug. 1. 1803. inclosing Fayette’s papers.”



   
   Enclosure not found.


